Citation Nr: 1416690	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  10-36 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen entitlement to service connection for peripheral neuropathy of the right upper extremity.

2.  Whether new and material evidence has been received sufficient to reopen entitlement to service connection for peripheral neuropathy of the left upper extremity.

3.  Whether new and material evidence has been received sufficient to reopen entitlement to service connection for peripheral neuropathy of the right lower extremity.

4.  Whether new and material evidence has been received sufficient to reopen entitlement to service connection for peripheral neuropathy of the left lower extremity.

5.  Whether new and material evidence has been received sufficient to reopen entitlement to service connection for residuals of a right eye injury.

6.  Whether new and material evidence has been received sufficient to reopen entitlement to service connection for a skin disorder.

7.  Entitlement to service connection for residuals of a right eye injury.

8.  Entitlement to service connection for a skin disorder, to include as due to herbicide exposure and as secondary to either service-connected type II diabetes mellitus (DM) or a lower gastrointestinal disorder.

9.  Entitlement to service connection for a skin disorder specific to the right hand, to include as due to herbicide exposure.

10.  Entitlement to service connection for a lower gastrointestinal disorder, to include as due to service-connected posttraumatic stress disorder (PTSD).

11.  Entitlement to an effective date earlier than January 5, 2007 for the grant of a 20 percent rating for the service-connected type II DM with hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. Becker, Counsel
INTRODUCTION

The Veteran had active service from February 1969 to December 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  A February 2010 rating decision denied service connection for ulcerative colitis and PTSD.  It was found in an October 2011 rating decision that new and material evidence had not been received sufficient to reopen service connection for peripheral neuropathy of each extremity, for residuals of a right eye injury, and for a skin condition, all of which previously had been denied.  Service connection for right palm skin fungus also was denied, as was an earlier effective date regarding service-connected type II DM with hypertension.

In an April 2012 rating decision, the RO granted service connection for PTSD.  That issue accordingly no longer is part of this matter.  The Veteran testified before the undersigned at a hearing held at the RO in October 2012.  Of note, whether new and material evidence has been received sufficient to reopen service connection is a jurisdictional issue.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  It thus is part of this matter notwithstanding of any previous determination(s) made by the RO in that regard.  Determinations are made herein concerning the new and material evidence issues and the earlier effective date issue based on review of the Veteran's paper and electronic claims files.  However, the service connection issues are REMANDED because determinations cannot be made at this time.  Recharacterization of some issues has been undertaken for the sake of simplicity, while the ulcerative colitis issue recharacterization is for Veteran's benefit.  It indeed now encompasses any lower gastrointestinal disorder manifested by him however diagnosed.


FINDINGS OF FACT

1.  In October 2012, prior to the promulgation of a decision for this matter, the Veteran withdrew the appeal of whether new and material evidence has been received sufficient to reopen entitlement to service connection for peripheral neuropathy of the right upper extremity.

2.  In October 2012, prior to the promulgation of a decision for this matter, the Veteran withdrew the appeal of whether new and material evidence has been received sufficient to reopen entitlement to service connection for peripheral neuropathy of the left upper extremity.

3.  In October 2012, prior to the promulgation of a decision for this matter, the Veteran withdrew the appeal of whether new and material evidence has been received sufficient to reopen entitlement to service connection for peripheral neuropathy of the right lower extremity.

4.  In October 2012, prior to the promulgation of a decision for this matter, the Veteran withdrew the appeal of whether new and material evidence has been received sufficient to reopen entitlement to service connection for peripheral neuropathy of the left lower extremity.

5.  In October 2012, prior to the promulgation of a decision for this matter, the Veteran withdrew the appeal of the issue of entitlement to an effective date earlier than January 5, 2007 for the grant of a 20 percent rating for the service-connected type II DM with hypertension.

6.  Evidence received following an unappealed July 2003 rating decision denying service connection for residuals of an eye injury was not considered therein, is not cumulative or redundant of the evidence that was considered therein, and relates to a necessary but previously unestablished fact.

7.  Evidence received following an unappealed July 2003 rating decision denying service connection for benign tumors over the body as well as evidence received following an unappealed May 2007 rating decision finding that there was new and material evidence sufficient to reopen entitlement to service connection for a skin condition was not considered in either decision, is not cumulative or redundant of the evidence that was considered in them, and relates to a necessary but previously unestablished fact.

CONCLUSIONS OF LAW

1.  The criteria are met for withdrawal of the appeal of the issue of whether new and material evidence has been received sufficient to reopen entitlement to service connection for peripheral neuropathy of the right upper extremity.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).  

2.  The criteria are met for withdrawal of the appeal of the issue of whether new and material evidence has been received sufficient to reopen entitlement to service connection for peripheral neuropathy of the left upper extremity.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).  

3.  The criteria are met for withdrawal of the appeal of the issue of whether new and material evidence has been received sufficient to reopen entitlement to service connection for peripheral neuropathy of the right lower extremity.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).  

4.  The criteria are met for withdrawal of the appeal of the issue of whether new and material evidence has been received sufficient to reopen entitlement to service connection for peripheral neuropathy of the left lower extremity.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).  

5.  The criteria are met for withdrawal of the appeal of the issue of entitlement to an effective date earlier than January 5, 2007 for the grant of a 20 percent rating for the service-connected type II DM with hypertension.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

6.  The July 2003 is final, but service connection for residuals of a right eye injury is reopened in light of new and material evidence subsequently received.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 3.160, 20.302, 20.1103 (2013).
7.  The July 2003 and May 2007 rating decisions are final, but service connection for a skin disorder is reopened in light of new and material evidence subsequently received.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 3.160, 20.302, 20.1103 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist a claimant with respect to a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Discussion of these duties as they relate to the Veteran's claim is unnecessary, however.  The same determination is made herein regarding each of the new and material evidence issues for peripheral neuropathy as well as the earlier effective date issue.  Each is dismissed due to withdrawal.  As such, any errors committed with respect to the duty to notify and/or the duty to assist were harmless.  With respect to the new and material evidence issues for residuals of a right eye injury and for a skin disorder, it is determined herein that such evidence has been received so that entitlement to service connection is reopened.  The determinations are favorable, in other words.  It thus once again follows that any errors committed with respect to the duty to notify and/or the duty to assist were harmless.

II.  Withdrawal

An appeal may be withdrawn as to any or all issues at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b).  Withdrawal may be made by the claimant or authorized representative.  38 C.F.R. § 20.204(a).  The Board may dismiss any appeal which fails to allege a specific error of fact or law.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. §20.202.
In an October 2012 statement, submitted just prior to the hearing, the Veteran indicated that he wanted to withdraw his "appeals for entitlement to service connection for peripheral neuropathy of the upper and lower extremities and an earlier effective date for diabetes."  The undersigned confirmed this at the outset of the hearing.  Both the hearing and the statement are dated over a year prior to this Board decision.  Withdrawal of the appeal of whether new and material evidence has been received sufficient to reopen entitlement to service connection for peripheral neuropathy of the right upper extremity, of the left upper extremity, of the right lower extremity, and of the left lower extremity, in sum, is proper-as is withdrawal of the appeal of entitlement to an effective date earlier than January 5, 2007 for the grant of a 20 percent rating for the service-connected type II DM with hypertension.  It follows that no allegation of any error of fact or law remains.  Accordingly, dismissal is warranted.

III.  New and Material Evidence to Reopen
Claims for Service Connection for Residuals of a Right Eye Injury
And a Skin Disorder

An issue for which there is a final decision denying a benefit shall be reopened and readjudicated if new and material evidence is received.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means evidence not previously submitted.  Material evidence means evidence that, by itself or when considered with previous evidence, relates to an unestablished fact necessary to substantiate the benefit sought.  New and material evidence can be neither redundant nor cumulative of the evidence of record at the time of the last prior final denial.  It also must raise a reasonable possibility of substantiating the benefit sought.  38 C.F.R. § 3.156(a).  The low threshold enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  All of the evidence, both new and previous, and any assistance likely required to comply with the duty to assist must be taken into consideration.  Id.

In a July 2003 rating decision, service connection for residuals of an eye injury and for benign tumors over the body was denied.  It was noted that service treatment records were negative in these regards, as were post-service VA treatment records.  The Veteran's report of having a fragment in his right eye with infection upon removal and consequent vision loss was acknowledged, however.  For benign tumors, it further was noted that a link to type II DM was irrelevant since service connection for this condition had not been granted.  The Veteran was informed of these determinations and his appellate rights in a timely fashion.  He initiated an appeal.  As a result, service connection for type II DM was granted.  A May 2004 statement of the case (SOC) noted that no related skin problems were found upon VA medical examination in April 2004.  Concerning residuals of an eye injury, the SOC noted that a right corneal scar was found at an April 2004 VA medical examination but that there was no mention of where or when it occurred and that it was visually insignificant.

The Veteran did not perfect his appeal by responding to the SOC.  No additional relevant evidence was received within the one year period following the rating decision.  38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2011).  It accordingly became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1103.  A few years later, the Veteran filed a new claim including the issue of entitlement to service connection for a skin condition secondary to type II DM.  It was found in a May 2007 rating decision that new and material evidence had not been received sufficient to reopen service connection.  New evidence, specifically an April 2007 VA medical examination and updated VA treatment records, was recognized.  Yet it essentially was deemed immaterial because no skin disorder was shown.  Once again, the Veteran was informed of this determination and his appellate rights in a timely fashion.  He did not appeal, however.  Further, no relevant evidence was received within the one year period following the rating decision.  38 C.F.R. § 3.156(b); Buie, 24 Vet. App. at 242.  It therefore became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1103.

Evidence concerning the Veteran's right eye and skin, to include statements and testimony from him, updated VA treatment records, and private treatment records, has been received since the July 2003 and May 2007 rating decisions.  No consideration was given in either of these rating decisions to this evidence.  Thus, it is new.  Some also is material because it relates to an unestablished fact necessary to substantiate service connection.  There was no indication as of July 2003 that the Veteran had residuals of a right eye injury or a skin disorder, and there remained no indication that he had a skin disorder in May 2007, but there is some indication in these regards now.  Refractive error was referenced in a September 2006 VA treatment record.  A September 2007 private treatment record references a skin rash due to medication for a gastrointestinal disorder.  The Veteran also has indicated that he has astigmatism as well as skin lumps/tumors.  For the purpose of reopening, he is presumed credible.  Justus v. Principi, 3 Vet. App. 510 (1992).

Given the aforementioned difference between July 2003 as well as May 2007 and now, the new and material evidence is neither cumulative nor redundant of the previous evidence.  A reasonable possibility of substantiating the Veteran's entitlement to service connection finally has been raised by it.  Service connection can only be granted if there is a current disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  A remand for additional treatment records and for a VA medical examination is directed on remand in part to confirm whether or not there is any such disability.  If so, the remand further directs a VA medical opinion regarding whether there is a nexus between the disability(ies) and the Veteran's service or in the case of a skin disorder a service-connected disability.  Service connection may be warranted based on these outcomes.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a, d), 3.310(a, b); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Hickson v. West, 12 Vet. App. 247 (1999); Allen v. Brown, 7 Vet. App. 439 (1995).  Reopening service connection for residuals of a right eye injury and for a skin disorder is warranted.  


ORDER

The appeal of whether new and material evidence has been received sufficient to reopen entitlement to service connection for peripheral neuropathy of the right upper extremity is dismissed.

The appeal of whether new and material evidence has been received sufficient to reopen entitlement to service connection for peripheral neuropathy of the left upper extremity is dismissed.

The appeal of whether new and material evidence has been received sufficient to reopen entitlement to service connection for peripheral neuropathy of the right lower extremity is dismissed.
The appeal of whether new and material evidence has been received sufficient to reopen entitlement to service connection for peripheral neuropathy of the left lower extremity is dismissed.

The appeal of entitlement to an effective date earlier than January 5, 2007 for the grant of a 20 percent rating for the service-connected type II DM with hypertension is dismissed.

New and material evidence having been received, service connection for residuals of a right eye injury is reopened.  This matter is granted to this extent only.

New and material evidence having been received, service connection for a skin disorder is reopened.  This matter is granted to this extent only.


REMAND

Although the delay entailed by a remand is regrettable, it is reiterated that the Board cannot yet adjudicate the Veteran's claim of entitlement to service connection for residuals of a right eye injury, for a skin disorder, for a skin disorder specific to the right hand, or for a lower gastrointestinal disorder.  Additional development for the purpose of obtaining more evidence indeed is needed prior to Board adjudication.  This evidence is needed to ensure that the Veteran is afforded every possible consideration.  VA's duty to assist him is essentially a duty to assist him in procuring such necessary evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

I.  Records

This duty includes making reasonable efforts to procure relevant records. 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c).  Reasonable efforts with respect to records in government custody consist of making as many requests as are necessary to obtain them unless it is concluded that they do not exist or that further requests would be futile.  38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 3.159(c)(2).  When the existence of records not in government custody is discovered, the claimant must be asked either to submit them to VA or to provide enough information to identify and locate them along with an authorization for their release to VA.  38 C.F.R. §§ 3.159(c)(1), (e)(2).  If information and authorization is provided, reasonable efforts to procure the records consist of making an initial request and one or more follow-up requests if necessary.  38 C.F.R. § 3.159(c)(1).  The claimant must be notified if requested records cannot be or are not obtained.  38 U.S.C.A. § 5103A(b)(2); 38 C.F.R. § 3.159(e)(1).

As noted above, the Veteran's service treatment records have been obtained by VA.  His was in the Republic of Vietnam (RVN) from early August 1970 to near the time of his discharge (an end date of January 1971 has been provided, but discharge was in December 1970).  He testified that the fragment in his right eye with infection upon removal occurred in the RVN.  The previous finding that service treatment records are negative in this regard is true.  However, it appears that not all such records are available.  None are dated after June 1970.  There are none dated during the time the Veteran was in the RVN, in other words.  An entry on a Health Record - Abstract of Service (DA 2658) reflects that there should be at least one.  It indeed documents that the Veteran was seen at an aid station in mid-August 1970.  Yet there is no indication of what he was seen for and, more importantly, no treatment note.  A request or requests for any outstanding service treatment records, which could be pertinent, must be made.  The Veteran and his representative must be notified if the request is or requests are unsuccessful.

VA treatment records dated from December 2001 through September 2011 have been obtained by VA.  However, the Veteran testified that he was seen by VA as early as 1985.  The available records further reveal that there are numerous scanned documents or items in Vista imaging, some of which to include one in September 2006 concern his eyes.  None of these have been obtained.  Finally, the available records reflect the Veteran's receipt of ongoing care with respect to his eyes and digestive system.  As such, there may be pertinent VA treatment records dated from prior to December 2001 and from September 2011 to present.  There also are pertinent VA treatment records dated between December 2001 and September 2011.  A request or requests for these records must be made.  This is particularly true because VA has constructive notice of them.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  If necessary, the Veteran shall be asked to identify the facilities where he has received treatment.  He and his representative must be notified if the request is or requests are unsuccessful.

At the hearing, the Veteran testified that he has received treatment from private Dr. J. for his skin and digestive system and from private Dr. R. for his digestive system.  Treatment records from each are available.  However, it appears that they are incomplete.  Those from Dr. D.J. indeed are dated only from October 2003 to March 2004.  Those from Dr. P.R. are dated only from September 2007 to October 2008.  The Veteran submitted insufficient information for VA to request his treatment records from Dr. D.J. around June 2009, and he did not respond to a request for complete information.  He shall be afforded another opportunity to either submit more of these pertinent records or provide enough information to identify and locate them along with authorization for their release to VA.  He also shall be afforded the same opportunity initially with respect to more pertinent treatment records from Dr. P.R. or pertinent treatment records any other private facility or physician.  Of note in this regard are that Dr. P.R.'s available treatment records mention Dr. E.F. while the aforementioned September 2006 VA treatment record mentions Lone Star Family Vision.  If the Veteran opts to provide information along with authorization, an initial request for the records must be made.  Follow-up requests and notification to him and his representative if the request is or requests are unsuccessful also must be made as necessary.

II.  Medical Examinations and Opinions

The duty to assist also requires that VA provide a medical examination and/or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  A medical examination and/or medical opinion is necessary when there is evidence that the Veteran has a current disability or symptoms of such, evidence that he suffered an event, injury, or disease during service or manifested a certain disease during its presumptive period, an indication of an association between the aforementioned, and insufficient evidence for adjudication.  Id.; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Medical evidence that suggests but does not confirm a nexus and credible lay evidence of continuity of symptomatology satisfies the low indication threshold.  McLendon, 20 Vet. App. at 79.  If a medical examination has been provided by VA, the duty to assist requires that it be adequate.  Barr, 21 Vet. App. at 303.  The Veteran's entire medical history must be considered.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Ardison v. Brown, 6 Vet. App. 405 (1994).  Any disability present must be described in sufficient detail at the examination.  Id.

As discussed above, there is some indication that the Veteran currently has residuals of a right eye injury and a skin disorder.  Though not noted in the May 2007 rating decision, a September 2005 VA treatment record additionally diagnosed him with multiple lipomas.  He testified that he has a skin disorder specific to the right hand.  Finally, diagnoses of ulcerative colitis, irritable bowel disease, and Crohn's disease are contained in VA and private treatment records.  Service treatment records are negative not only for residuals of a right eye injury and a skin disorder but also for a skin disorder specific to the right hand and a lower gastrointestinal disorder.  Yet outstanding service treatment records, especially with respect to the right eye, may still be obtained.  The Veteran's service in the RVN further has been established.  He therefore presumably was exposed to herbicides during service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  He contends that his skin disorder and his skin disorder specific to the right hand are due to this exposure.  The Veteran also contends that his skin disorder and lower gastrointestinal disorder are secondary to disabilities which have been service-connected.  That the former disorder finally may be secondary to the latter disorder, which may be service-connected, finally is inferred from the aforementioned September 2007 private treatment record.

Testimony from the Veteran included that his skin problems, to include specific to the right hand and otherwise, began within his first post-service year and have continued ever since.  He also testified that his right eye has been weak, which has resulted in reading problems due to poor vision and difficulty focusing, ever since his in-service injury.  The April 2004 VA medical examination did not directly address these symptoms despite sufficiently describing that right corneal scar present as visually insignificant.  It thus is unclear whether or not the Veteran's entire medical history was taken into account.  His history since the examination obviously could not have been taken into account.  Finally, he testified that his lower gastrointestinal problems began around 2004 or 2005 and that he was told by a VA psychiatrist in approximately October 2011 (around one year prior to the hearing) that it was attributable to nerves.  The Veteran testified that he was told it was attributable to his service-connected PTSD causing his nerves, in other words.  

In sum, clarification is need regarding whether or not the Veteran currently has residuals of a right eye injury, a skin disorder, and a skin disorder specific to the right hand.  No opinion was rendered at the VA medical examination on whether or not any current residuals of a right eye injury is related to his service.  No opinions, whether VA or private, have been rendered in this regard otherwise.  There also are no opinions whatsoever addressing whether or not any current skin disorder and/or current skin disorder specific to the right hand is related to the Veteran's service.  This includes being due to herbicide exposure for both disorders and as secondary to service-connected type II DM or a lower gastrointestinal disorder which may be service-connected for the skin disorder.  Similarly, there are no opinions whatsoever addressing whether or not the Veteran's current lower gastrointestinal disorder is related to his service or to his service-connected PTSD.  Arrangements thus must be made for the Veteran to undergo VA medical examinations complete with opinions regarding a skin disorder, a skin disorder specific to the right hand, and his lower gastrointestinal disorder and for him to undergo another VA medical examination, this time complete with an opinion regarding residuals of a right eye injury.

Accordingly, a REMAND is directed for the following:

1.  Issue to the Veteran a Veterans Claims Assistance Act of 2000 notice letter pertaining to the issues remaining on appeal:  entitlement to service connection for residuals of a right eye injury; entitlement to service connection for a skin disorder (to include as due to herbicide exposure and as secondary to a service-connected disability); entitlement to service connection for a skin disorder specific to the right hand (to include as due to herbicide exposure); and entitlement to service connection for a lower gastrointestinal disorder (to include as due to a service-connected disability).

2.  Make as many requests as necessary to all appropriate sources for all outstanding service treatment records regarding the Veteran.  Of particular interest are those dated from August 1970 to discharge when he was in the RVN.  Associate all records received with the paper or electronic claims file.  If the records are not received whether in whole or in part, notify the Veteran and his representative pursuant to established procedure.

3.  Also make as many requests as necessary to obtain all VA treatment records regarding the Veteran dated prior to December 2001 and from September 2011 to present.  If necessary in order to do so, ask him to identify the facilities where he has received treatment.  Additionally, make as many requests as necessary to obtain the numerous scanned documents or items in Vista imaging, to include one dated in September 2006 regarding his eyes, revealed in the available VA treatment records dated between December 2001 and September 2011.  Associate all records received with the paper or electronic claims file.  If the records are not received whether in whole or in part, notify the Veteran and his representative pursuant to established procedure.

4.  Ask the Veteran to submit more treatment records from private Dr. D.J. (those available are dated from October 2003 to March 2004) and Dr. P.R. (those available are dated from September 2007 to October 2008) as well as pertinent treatment records from any other private facility or physician, whether Dr. E.F., Lone Star Family Vision, or otherwise.  Alternatively ask him to provide enough information to identify and locate these records along with an authorization for their release to VA.  If he provides the information and authorization, make an initial request for the records with a follow-up request or requests as necessary.  Associate all records received with the paper or electronic claims file.  If requested records are not received whether in whole or in part, notify the Veteran and his representative pursuant to established procedure.

5.  Following completion of all records development, arrange for the Veteran to undergo an appropriate VA medical examination regarding residuals of a right eye injury.  The examiner shall review the paper and electronic claims files, documenting such in a report to be placed in one of these files.  The examiner also shall document in the report an interview with the Veteran regarding his relevant medical history and current symptoms.  All necessary tests and studies shall be performed, the results of which shall be included in the report.  The examiner then shall diagnose all right eye conditions present.  Next, the examiner shall opine in the report as to whether it is at least as likely as not (a 50 percent or greater probability) that each diagnosed condition is related to the Veteran having a fragment in his right eye with infection upon removal during service or to his service otherwise.

A clear and full rationale (explanation) for the opinion must be provided by the examiner in the report.  This means that the conclusion reached must be supported.  As such, medical principles shall be discussed thoroughly by the examiner as they relate to the pertinent medical and lay (non-medical) evidence.  If an opinion cannot be provided without speculation, a clear and full rationale discussing why is required from the examiner.  Options include the examiner's lack of appropriate qualifications, the need for more information, the inability to obtain needed information, the limits of current medical knowledge, the inability to select the cause among multiple potential causes, or some other reason.  A citation for or copy of any medical literature referenced shall be provided by the examiner.

6.  Also, following completion of all records development, arrange for the Veteran to undergo an appropriate VA medical examination regarding a skin disorder and a skin disorder specific to the right hand.  The examiner shall review the paper and electronic claims files, documenting such in a report to be placed in one of these files.  The examiner shall document in the report an interview with the Veteran regarding his relevant medical history and current symptoms.  All necessary tests and studies shall be performed, the results of which shall be included in the report.  

The examiner shall diagnose all skin conditions and skin conditions specific to the right hand.  Next, the examiner shall opine in the report as to whether it is at least as likely as not (a 50 percent or greater probability) that each diagnosed condition is related to the Veteran's herbicide exposure during service or to his service otherwise.  For a skin condition (other than one specific to the right hand), it additionally shall be opined as to whether it is at least as likely as not that such diagnosed condition was caused by his service-connected type II DM or his lower gastrointestinal disorder (which may be service-connected) and whether it is at least as likely as not that each such diagnosed condition was aggravated (permanently worsened beyond natural progression) by his service-connected type II DM or his lower gastrointestinal disorder.

A clear and full rationale (explanation) for each opinion must be provided by the examiner in the report.  This means that the conclusion reached must be supported.  As such, medical principles shall be discussed thoroughly by the examiner as they relate to the medical and lay (non-medical) evidence.  It is not sufficient to note simply that the medical literature does not link skin conditions other than chloracne (or other acneform disease consistent therewith) with herbicide exposure.  Direct causation may still be established, so an analysis particular to the Veteran is needed.  If an opinion cannot be provided without speculation, a clear and full rationale discussing why is needed from the examiner.  Options include the examiner's lack of appropriate qualifications, the need for more information, the inability to obtain needed information, the limits of current medical knowledge, the inability to select the cause among multiple potential causes, or some other reason.  A citation for or copy of any medical literature referenced shall be provided by the examiner.

7.  Once again following completion of all records development, arrange for the Veteran to undergo an appropriate VA medical examination regarding his lower gastrointestinal disorder.  The examiner shall review the paper and electronic claims files, documenting such in a report to be placed in one of these files.  The examiner also shall document in the report an interview with the Veteran regarding his relevant medical history and current symptoms.  All necessary tests and studies shall be performed, the results of which shall be included in the report.  The examiner then shall diagnose all lower gastrointestinal conditions present.  Next, the examiner shall opine in the report as to whether it is at least as likely as not (a 50 percent or greater probability) that each diagnosed gastrointestinal condition is related to the Veteran's service, was caused by his service-connected PTSD, and was aggravated (permanently worsened beyond natural progression) by his service-connected PTSD.

A clear and full rationale (explanation) for each opinion must be provided by the examiner in the report.  This means that the conclusion reached must be supported.  As such, medical principles shall be discussed thoroughly by the examiner as they relate to the medical and lay (non-medical) evidence.  If an opinion cannot be provided without speculation, a clear and full rationale discussing why is needed from the examiner.  Options include the examiner's lack of appropriate qualifications, the need for more information, the inability to obtain needed information, the limits of current medical knowledge, the inability to select the cause among multiple potential causes, or some other reason.  A citation for or copy of any medical literature referenced shall be provided by the examiner.

8.  Lastly, readjudicate the issues remaining on appeal--entitlement to service connection for residuals of a right eye injury; entitlement to service connection for a skin disorder (to include as due to herbicide exposure and as secondary to either the service-connected type II diabetes mellitus or a lower gastrointestinal disorder); entitlement to service connection for a skin disorder specific to the right hand (to include as due to herbicide exposure); and entitlement to service connection for a lower gastrointestinal disorder (to include as due to the service-connected PTSD).  

Furnish the Veteran and his representative a rating decision concerning all favorable determinations made.  Concerning all unfavorable determinations made, furnish them a supplemental statement of the case (SSOC) and then allow them the requisite time period to respond before processing this matter for return to the Board.  Place a copy of the rating decision or SSOC in the paper or electronic claims file.

No action is required of the Veteran until he is notified in that regard.  However, he is advised that he is obligated to cooperate with VA in ensuring that the duty to assist is satisfied, however.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to report for a scheduled VA medical examination, for example, may result in denial of the benefit(s) sought.  38 C.F.R. § 3.655 (2013).  He is also advised that he has the right to submit additional evidence, whether treatment records or otherwise, and argument concerning this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This matter must be afforded prompt treatment.  The law requires that all remanded matters be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


